Exhibit 10.17
SEVENTH AMENDMENT
TO LOAN AGREEMENT
THIS SEVENTH AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is made and entered
into as of July 18, 2008 by and between WESTERN RESERVE BANCORP, INC., an Ohio
corporation (the “Borrower”) and TCF NATIONAL BANK, a national banking
association (the “Bank”).
RECITALS:
A. The Borrower and the Bank are parties to a certain letter loan agreement
dated as of May 5, 2003, as amended by a certain First Amendment to Loan
Agreement dated as of March 31, 2005, as further amended by a certain Second
Amendment to Loan Agreement dated as of June 30, 2005, as further amended by a
certain Third Amendment to Loan Agreement dated as of July 20, 2006, as further
amended by a certain letter agreement dated as of February 6, 2007, as further
amended by a certain Fifth Amendment to Loan Agreement and Waiver dated as of
June 21, 2007, and as further amended by a certain Sixth Amendment to Loan
Agreement dated September 28, 2007 (as amended, the “Loan Agreement”). All
capitalized terms not otherwise defined herein shall have the meanings given to
them in the Loan Agreement.
B. The Borrower and the Bank have agreed to (i) extend the Maturity Date of the
existing $3,000,000 revolving line of credit from July 1, 2009 to July 1, 2010,
(ii) extend the Maturity Date of the existing $1,000,000 revolving line of
credit from July 1, 2009 to July 1, 2010, (iii) increase the “Commitment B” line
of credit from $1,000,000 to $2,000,000, (iv) increase the interest rates
applicable under the Notes, (v) modify the financial covenants, and (vi) modify
certain other terms and provisions set forth in the Loan Agreement.
C. All said modifications shall be made upon the terms and subject to the
conditions herein set forth.
AGREEMENTS:
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
nature, receipt and sufficiency of which are hereby acknowledged, the parties
hereto hereby agree as follows:
Section 1. Conditions Precedent. The effectiveness of all of the amendments and
agreements set forth in this Amendment are subject to condition precedent that
the Bank shall have received all of the following items, each dated such date
and in form and substance satisfactory to the Bank, and each duly executed by
all appropriate parties:
(a) This Amendment.
(b) An Amended and Restated Promissory Note made payable by the Borrower to the
order of the Bank in the original principal amount of $3,000,000.
(c) An Amended and Restated Promissory Note made payable by the Borrower to the
order of the Bank in the original principal amount of $2,000,000.
(d) A certificate of the secretary or an assistant secretary of the Borrower,
certifying: (i) the names of the officers of the Borrower authorized to sign
this Amendment and the other documents delivered or to be delivered in
connection herewith to which the Borrower is a party or by which it is bound,
(ii) that the Articles of Incorporation and Bylaws of the Borrower have not been
amended, modified, supplemented or restated since the date such documents were
last certified to the Bank, and (iii) a copy of the resolutions of the Board of
Directors of the Borrower authorizing the execution, delivery and performance by
the Borrower of this Amendment and any other documents delivered or to be
delivered in connection herewith to which the Borrower is a party or by which it
is bound, together with all documents evidencing other necessary corporate
action.
(e) Such other documents or instruments as the Bank may reasonably require.

 

 



--------------------------------------------------------------------------------



 



Section 2. Amendments.
(a) The Loans. Section 1.1 of the Loan Agreement is hereby amended by deleting
the reference to “July 1, 2009” and replacing it with a reference to “July 1,
2010”.
(b) Loan Fees. Section 1.7 of the Loan Agreement is hereby amended and restated
in its entirety to read as follows:
1.7 Loan Fees. The Borrower agrees to pay the Bank facility fees in the amount
equal to $3,750.00 for Commitment A and $2,500.00 for Commitment B, which fees
shall be due and payable annually during the respective terms of Commitment A
and Commitment B on June 30 of each year, commencing on June 30, 2008, and shall
be non-refundable when paid and wholly earned when received.
(c) Total Capital Base. Section 4.15 of the Loan Agreement is hereby amended by
deleting the reference to “$12,000,000” and replacing it with a reference to
“$13,500,000”.
(d) Amendments to Financial Covenants. Sections 4.16(e) and (f) of the Loan
Agreement are hereby amended and restated in their entirety to read as follows:
(e) Maintain a ratio of Allowance for loan and lease losses to Non-performing
Loans of not less than 100% at all times; and
(f) Maintain a ratio of Non-performing Loans to Total Assets of not more than
1.50% at all times.
Section 3. Representations; No Default. The Borrower represents and warrants
that: (a) the Borrower has the power and legal right and authority to enter into
this Amendment and has duly authorized the execution and delivery of this
Amendment and other agreements and documents executed and delivered by the
Borrower in connection herewith, (b) neither this Amendment nor the agreements
contained herein contravene or constitute an Event of Default, or an event which
with the giving of notice or passage of time or both would mature into an Event
of Default (an “Unmatured Event of Default”), under the Loan Agreement or a
default under any other agreement, instrument or indenture to which the Borrower
is a party or a signatory, or any provision of the Borrower’s Articles of
Incorporation or Bylaws or, to the best of the Borrower’s knowledge, any other
agreement or requirement of law, or result in the imposition of any lien or
other encumbrance on any of its property under any agreement binding on or
applicable to the Borrower or any of its property except, if any, in favor of
the Bank, (c) no consent, approval or authorization of or registration or
declaration with any party, including but not limited to any governmental
authority, is required in connection with the execution and delivery by the
Borrower of this Amendment or other agreements and documents executed and
delivered by the Borrower in connection herewith or the performance of
obligations of the Borrower herein described, except for those which the
Borrower has obtained or provided and as to which the Borrower has delivered
certified copies of documents evidencing each such action to the Bank, (d) no
events have taken place and no circumstances exist at the date hereof which
would give the Borrower grounds to assert a defense, offset or counterclaim to
the obligations of the Borrower under the Loan Agreement or any of the other
Loan Documents (defined below), and (e) there are no known claims, causes of
action, suits, debts, liens, obligations, liabilities, demands, losses, costs
and expenses (including attorneys’ fees) of any kind, character or nature
whatsoever, fixed or contingent, which the Borrower may have or claim to have
against the Bank, which might arise out of or be connected with any act of
commission or omission of the Bank existing or occurring on or prior to the date
of this Amendment, including, without limitation, any claims, liabilities or
obligations arising with respect to the indebtedness evidenced by the Notes.

 

2



--------------------------------------------------------------------------------



 



Section 4. Reaffirmation of Pledge Agreement. The Borrower hereby reaffirms that
the unpaid balance of the Notes and all of the other obligations of the Borrower
under the Loan Agreement are now and shall hereafter continue to be secured by,
among other things, a first priority, perfected security interest in the
“Collateral” described in that certain Pledge Agreement dated May 5, 2003
executed by the Borrower in favor of the Bank. All of the terms, conditions,
provisions, agreements, requirements, promises, obligations, duties, covenants
and representations of the Borrower under such Pledge Agreement and any and all
other documents and agreements entered into with respect to the obligations of
the Borrower under the Loan Agreement (collectively, the “Loan Documents”) are
incorporated herein by reference and are hereby ratified and affirmed in all
respects by the Borrower.
Section 5. Affirmation, Further References. The Bank and the Borrower each
acknowledge and affirm that the Loan Agreement, as hereby amended, is hereby
ratified and confirmed in all respects and all terms, conditions and provisions
of the Loan Agreement, except as amended by this Amendment, shall remain
unmodified and in full force and effect. All references in any document or
instrument to the Loan Agreement and the Loan Documents are hereby amended and
shall refer to the Loan Agreement and the Loan Documents, as amended by this
Amendment.
Section 6. Merger and Integration, Superseding Effect. This Amendment, from and
after the date hereof, embodies the entire agreement and understanding between
the parties hereto and supersedes and has merged into it all prior oral and
written agreements on the same subjects by and between the parties hereto with
the effect that this Amendment, shall control with respect to the specific
subjects hereof and thereof.
Section 7. Severability. Whenever possible, each provision of this Amendment and
any other statement, instrument or transaction contemplated hereby or thereby or
relating hereto or thereto shall be interpreted in such manner as to be
effective, valid and enforceable under the applicable law of any jurisdiction,
but, if any provision of this Amendment or any other statement, instrument or
transaction contemplated hereby or thereby or relating hereto or thereto shall
be held to be prohibited, invalid or unenforceable under the applicable law,
such provision shall be ineffective in such jurisdiction only to the extent of
such prohibition, invalidity or unenforceability, without invalidating or
rendering unenforceable the remainder of such provision or the remaining
provisions of this Amendment or any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto in such
jurisdiction, or affecting the effectiveness, validity or enforceability of such
provision in any other jurisdiction.
Section 8. Successors. This Amendment shall be binding upon the Borrower, the
Bank and their respective successors and assigns, and shall inure to the benefit
of the Borrower, the Bank and to the respective successors and assigns of the
Bank.

 

3



--------------------------------------------------------------------------------



 



Section 9. Costs and Expenses. The Borrower agrees to reimburse the Bank, upon
execution of this Amendment, for all reasonable out-of-pocket expenses
(including attorneys’ fees and legal expenses of counsel for the Bank) incurred
in connection with the Loan Agreement, including in connection with the
negotiation, preparation and execution of this Amendment and all other documents
negotiated, prepared and executed in connection with this Amendment, and in
enforcing the obligations of the Borrower under this Amendment, and to pay and
save the Bank harmless from all liability for, any stamp or other taxes which
may be payable with respect to the execution or delivery of this Amendment.
Section 10. Headings. The headings of various sections of this Amendment have
been inserted for reference only and shall not be deemed to be a part of this
Amendment.
Section 11. Counterparts. This Amendment may be executed in several counterparts
as deemed necessary or convenient, each of which, when so executed, shall be
deemed an original, provided that all such counterparts shall be regarded as one
and the same document, and any party to this Amendment may execute any such
agreement by executing a counterpart of such agreement.
Section 12. Governing Law. This Amendment shall be governed by the internal laws
of the State of Minnesota, without giving effect to conflict of law principles
thereof.
Section 13. No Waiver. Except as expressly provided herein, nothing contained in
this Amendment (or in any other agreement or understanding between the parties)
shall constitute a waiver of, or shall otherwise diminish or impair, the Bank’s
rights or remedies under the Loan Agreement or any of the other Loan Documents,
or under applicable law.
[Remainder of page intentionally left blank; signature page follows]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to
Loan Agreement to be executed as of the day and year first above written.

         
BORROWER:
WESTERN RESERVE BANCORP, INC.,
an Ohio corporation
      By:   /s/ Edward J. McKeon         Printed Name: Edward J. McKeon       
Its: President and Chief Executive Officer            By:   /s/ Cynthia A. Mahl
        Printed Name: Cynthia A. Mahl        Its: Senior Vice President and
Chief       Financial Officer   

         
BANK:
TCF NATIONAL BANK,
a national banking association
      By:   /s/ Adam C. Southard         Printed Name: Adam C. Southard       
Its: Relationship Manager            By:   /s/ Guy Rau         Printed Name: Guy
Rau        Its: Senior Vice President   

 

5



--------------------------------------------------------------------------------



 



         

EXHIBIT A
AMENDED AND RESTATED
PROMISSORY NOTE

      $2,000,000   July 18, 2008

FOR VALUE RECEIVED, WESTERN RESERVE BANCORP, INC., an Ohio corporation (the
“Borrower”), promises to pay to the order of TCF NATIONAL BANK (the “Bank”), at
its main office in Minneapolis, Minnesota, the principal amount of all Loans
made by the Bank to the Borrower pursuant to Commitment B under the terms of the
Loan Agreement (as hereinafter defined) and under this Note (each, a “Loan” or
collectively the “Loans”). The aggregate principal amount of all Loans
outstanding hereunder shall at no time exceed TWO MILLION DOLLARS ($2,000,000).
The Loans shall be payable not later than the Due Date, as defined in the Loan
Agreement.
The unpaid principal amount of the Loans shall bear interest at the following
rates per year, determined as provided hereinafter (each computed on the basis
of the actual number of days elapsed and a year consisting of 360 days) and
payable as follows:
(a) At the Borrower’s option (which option shall be selected at the time the
first Loan hereunder is requested), and subject to subsection (b) below, either
(i) at the LIBOR Rate in effect from time to time per annum plus 1.75% per
annum, or (ii) at the Base Rate in effect from time to time per annum less 0.75%
per annum, in either case payable on the last day of each month of each year;
provided, however, that in no event shall the interest rate under this
subsection (a) be less than 4.20%; and
(b) Following the occurrence of an “Event of Default” (as defined in the Loan
Agreement), at the rate per annum otherwise applicable to the Loans plus 4.00%,
payable on demand (the “Default Rate”).
For purposes of this Note, in addition to terms defined elsewhere and in the
Loan Agreement (as defined below), (i) the term “LIBOR Rate” means, for each
calendar month, either: (a) the most recently reported average of interbank
offered rates for dollar deposits in the London market, for one-month
maturities, as reported to the Bank, as of the twenty-fifth day of the
immediately preceding month, by “The Bloomberg Financial Markets, Commodities
and News”, a publicly-available financial reporting service, adjusted by the
Bank, in its reasonable discretion, for any applicable reserve requirements or
other costs imposed on the Bank generally; or (b) if such index is no longer
available to the Bank, a similar successor index chosen by the Bank in its
reasonable discretion, and (ii) the term “Base Rate” means the rate of interest
established by the Bank in its sole discretion from time to time as its “prime
rate” or “base rate”. The Bank may lend to its customers at rates that are equal
to, greater than, or less than the LIBOR Rate or the Base Rate.
In the event that the Borrower selects the pricing option based on the LIBOR
Rate and any event shall make it unlawful for the Bank to make or maintain loans
using the LIBOR Rate as an index, the Bank will, upon notice of such event to
the Borrower, substitute another rate index in place of the LIBOR Rate.
All payments of principal and interest shall be made in immediately available
funds in lawful money of the United States of America.

 

6



--------------------------------------------------------------------------------



 



The Borrower hereby authorizes the Bank to rely upon the telephone or written
instructions of any person identifying himself or herself as an authorized
officer of the Borrower and upon any signature which the Bank believes to be
genuine, and the Borrower shall be bound thereby in the same manner as if such
person were authorized and such signature were genuine.
This Note is the Note referred to in, and evidences indebtedness incurred under,
the letter loan agreement dated as of May 5, 2003, as amended by a certain First
Amendment to Loan Agreement dated as of March 31, 2005, as further amended by a
certain Second Amendment to Loan Agreement dated as of June 30, 2005, and as
further amended by a certain Third Amendment to Loan Agreement dated as of
July 20, 2006, as amended by a certain letter agreement dated as of February 6,
2007, as further amended by a Fifth Amendment to Loan Agreement and Waiver dated
June 21, 2007, as further amended by a Sixth Amendment to Loan Agreement dated
September 28, 2007, and as further amended by a Seventh Amendment to Loan
Agreement bearing even date herewith (as amended and as it may be further
amended, extended, renewed or replaced, the “Loan Agreement”) between the
Borrower and the Bank, to which reference is made for a statement of the terms
and provisions thereof, including those under which the Borrower is permitted
and required to make prepayments and repayments of principal of such
indebtedness and under which such indebtedness may be declared to be immediately
due and payable. Certain capitalized terms used herein shall be defined as in
the Loan Agreement.
In the event that the interest or principal under this Note shall not be paid
when due (upon declaration of an Event of Default or otherwise): (a) the
Borrower shall pay all costs of collection of every kind, including but not
limited to all reasonable attorneys’ fees, court costs, and expenses incurred by
the Bank in connection with collection or the protection or enforcement of any
rights hereunder whether or not any lawsuit is ever filed, and (b) the Bank or
any other holder of this Note shall have the right to set off the indebtedness
evidenced by this Note against any indebtedness of the Bank or such holder or
any deposit of the Borrower with the Bank or such holder.
The Borrower hereby waives presentment, demand, notice of dishonor, protest, and
all other demands and notices in connection with this Note. No act of omission
or commission of the Bank, including specifically any failure to exercise any
right or remedy, shall be deemed to be a waiver or release of the same, such
waiver or release to be made only in writing signed by the Bank.
THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT
OF LAWS PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE UNITED
STATES APPLICABLE TO NATIONAL BANKS.
THE BORROWER AND THE BANK (BY ACCEPTANCE HEREOF) EACH HEREBY EXPRESSLY WAIVES
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHTS UNDER THIS NOTE OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH AND AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY.

 

7



--------------------------------------------------------------------------------



 



AT THE OPTION OF THE BANK, THIS NOTE MAY BE ENFORCED IN ANY FEDERAL COURT OR
MINNESOTA STATE COURT SITTING IN MINNEAPOLIS OR ST. PAUL, MINNESOTA; AND THE
BORROWER CONSENTS TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY
ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT. IN THE EVENT THE BORROWER
COMMENCES ANY ACTION IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT
THEORY ARISING DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS NOTE
THE BANK, AT ITS OPTION, SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE
OF THE JURISDICTIONS AND VENUES ABOVE DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.
This Note supersedes and replaces, but does not evidence repayment of or
constitute a novation with respect to, that certain Promissory Note dated as of
September 28, 2007 made payable by the Borrower to the order of the Bank in the
original principal amount of up to $1,000,000.

            WESTERN RESERVE BANCORP, INC.
      By:   /s/ Edward J. McKeon         Title: President and Chief Executive
Officer              and
      By:   /s/ Cynthia A. Mahl         Title: Senior Vice President and
          Chief Financial Officer           

 

8



--------------------------------------------------------------------------------



 



         

EXHIBIT B
AMENDED AND RESTATED
PROMISSORY NOTE

      $3,000,000   July 18, 2008

FOR VALUE RECEIVED, WESTERN RESERVE BANCORP, INC., an Ohio corporation (the
“Borrower”), promises to pay to the order of TCF NATIONAL BANK (the “Bank”), at
its main office in Minneapolis, Minnesota, the principal amount of all Loans
made by the Bank to the Borrower pursuant to Commitment A under the terms of the
Loan Agreement (as hereinafter defined) and under this Note (each, a “Loan” or
collectively the “Loans”). The aggregate principal amount of all Loans
outstanding hereunder shall at no time exceed THREE MILLION DOLLARS
($3,000,000). The Loans shall be payable not later than the Due Date, as defined
in the Loan Agreement.
The unpaid principal amount of the Loans shall bear interest at the following
rates per year, determined as provided hereinafter (each computed on the basis
of the actual number of days elapsed and a year consisting of 360 days) and
payable as follows:
(a) At the Borrower’s option (which option shall be selected at the time the
first Loan hereunder is requested), and subject to subsection (b) below, either
(i) at the LIBOR Rate in effect from time to time per annum plus 1.75% per
annum, or (ii) at the Base Rate in effect from time to time per annum less 0.75%
per annum, in either case payable on the last day of each month of each year,
provided, however, that in no event shall the interest rate under this
subsection (a) be less than 4.20%; and
(b) Following the occurrence of an “Event of Default” (as defined in the Loan
Agreement), at the rate per annum otherwise applicable to the Loans plus 4.00%,
payable on demand (the “Default Rate”).
For purposes of this Note, in addition to terms defined elsewhere and in the
Loan Agreement (as defined below), (i) the term “LIBOR Rate” means, for each
calendar month, either: (a) the most recently reported average of interbank
offered rates for dollar deposits in the London market, for one-month
maturities, as reported to the Bank, as of the twenty-fifth day of the
immediately preceding month, by “The Bloomberg Financial Markets, Commodities
and News”, a publicly-available financial reporting service, adjusted by the
Bank, in its reasonable discretion, for any applicable reserve requirements or
other costs imposed on the Bank generally; or (b) if such index is no longer
available to the Bank, a similar successor index chosen by the Bank in its
reasonable discretion, and (ii) the term “Base Rate” means the rate of interest
established by the Bank in its sole discretion from time to time as its “prime
rate” or “base rate”. The Bank may lend to its customers at rates that are equal
to, greater than, or less than the LIBOR Rate or the Base Rate.
In the event that the Borrower selects the pricing option based on the LIBOR
Rate and any event shall make it unlawful for the Bank to make or maintain loans
using the LIBOR Rate as an index, the Bank will, upon notice of such event to
the Borrower, substitute another rate index in place of the LIBOR Rate.
All payments of principal and interest shall be made in immediately available
funds in lawful money of the United States of America.

 

9



--------------------------------------------------------------------------------



 



The Borrower hereby authorizes the Bank to rely upon the telephone or written
instructions of any person identifying himself or herself as an authorized
officer of the Borrower and upon any signature which the Bank believes to be
genuine, and the Borrower shall be bound thereby in the same manner as if such
person were authorized and such signature were genuine.
This Note is the Note referred to in, and evidences indebtedness incurred under,
the letter loan agreement dated as of May 5, 2003, as amended by a certain First
Amendment to Loan Agreement dated as of March 31, 2005, as further amended by a
certain Second Amendment to Loan Agreement dated as of June 30, 2005, and as
further amended by a certain Third Amendment to Loan Agreement dated as of
July 20, 2006, as further amended by a certain letter agreement dated as of
February 6, 2007, as further amended by a Fifth Amendment to Loan Agreement and
Waiver dated June 21, 2007, as further amended by a Sixth Amendment to Loan
Agreement dated September 28, 2007, and as further amended by a Seventh
Amendment to Loan Agreement bearing even date herewith (as amended and as it may
be further amended, extended, renewed or replaced, the “Loan Agreement”) between
the Borrower and the Bank, to which reference is made for a statement of the
terms and provisions thereof, including those under which the Borrower is
permitted and required to make prepayments and repayments of principal of such
indebtedness and under which such indebtedness may be declared to be immediately
due and payable. Certain capitalized terms used herein shall be defined as in
the Loan Agreement.
In the event that the interest or principal under this Note shall not be paid
when due (upon declaration of an Event of Default or otherwise): (a) the
Borrower shall pay all costs of collection of every kind, including but not
limited to all reasonable attorneys’ fees, court costs, and expenses incurred by
the Bank in connection with collection or the protection or enforcement of any
rights hereunder whether or not any lawsuit is ever filed, and (b) the Bank or
any other holder of this Note shall have the right to set off the indebtedness
evidenced by this Note against any indebtedness of the Bank or such holder or
any deposit of the Borrower with the Bank or such holder.
The Borrower hereby waives presentment, demand, notice of dishonor, protest, and
all other demands and notices in connection with this Note. No act of omission
or commission of the Bank, including specifically any failure to exercise any
right or remedy, shall be deemed to be a waiver or release of the same, such
waiver or release to be made only in writing signed by the Bank.
THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT
OF LAWS PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE UNITED
STATES APPLICABLE TO NATIONAL BANKS.
THE BORROWER AND THE BANK (BY ACCEPTANCE HEREOF) EACH HEREBY EXPRESSLY WAIVES
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHTS UNDER THIS NOTE OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH AND AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY.

 

10



--------------------------------------------------------------------------------



 



AT THE OPTION OF THE BANK, THIS NOTE MAY BE ENFORCED IN ANY FEDERAL COURT OR
MINNESOTA STATE COURT SITTING IN MINNEAPOLIS OR ST. PAUL, MINNESOTA; AND THE
BORROWER CONSENTS TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY
ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT. IN THE EVENT THE BORROWER
COMMENCES ANY ACTION IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT
THEORY ARISING DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS NOTE
THE BANK, AT ITS OPTION, SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE
OF THE JURISDICTIONS AND VENUES ABOVE DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.
This Note supersedes and replaces, but does not evidence repayment of or
constitute a novation with respect to, that certain Amended and Restated
Promissory Note dated as of September 28, 2007 made payable by the Borrower to
the order of the Bank in the original principal amount of up to $3,000,000.

            WESTERN RESERVE BANCORP, INC.
      By:   /s/ Edward J. McKeon         Title: President and Chief Executive
Officer              and
      By:   /s/ Cynthia A. Mahl         Title: Senior Vice President and
         Chief Financial Officer           

 

11